Case 2:19-cv-01667-GMN-BNW Document 241-1 Filed 11/25/20 Page 1 of 3




     EXHIBIT 1
Declaration of Marla J. Hudgens in Support
of Plaintiff’s Motion to Reconsider Previous
Discovery Rulings Based on New Evidence




     EXHIBIT 1
     Case 2:19-cv-01667-GMN-BNW Document 241-1 Filed 11/25/20 Page 2 of 3



 1     DECLARATION OF MARLA J. HUDGENS IN SUPPORT OF PLAINTIFF’S MOTION
       TO RECONSIDER PREVIOUS DISCOVERY RULINGS BASED ON NEW EVIDENCE
 2

 3             I, Marla J. Hudgens, do hereby swear under penalty of perjury that the following assertions

 4    are true and correct to the best of my knowledge:

 5             1.     I am a duly licensed attorney admitted to practice in the State of Nevada. I am a

 6    partner at Lewis Roca Rothgerber Christie LLP, and counsel for Plaintiff, Las Vegas Sun, Inc. (the

 7    “Sun”), in this matter. I make this Declaration in support of Plaintiff’s Motion to Reconsider

 8    Previous Discovery Rulings Based on New Evidence (“Motion”).

 9             2.     Attached as Exhibit 2 to the Motion is a true and correct copy of excerpts from a

10    hearing transcript, which was recorded in state court proceedings involving the parties to this

11    lawsuit – Las Vegas Sun, Inc. v. News + Media Capital Group, LLC, No. A-18-772591-B (Nov.

12    12, 2019).

13             3.     Attached as Exhibit 3 to the Motion is a true and correct copy of an e-mail

14    communication, and certain notes attached to that e-mail correspondence as between Russel

15    Pergament, Patrick Dumont, Sivan Ochshorn-Dumont, Steve Garfinkel, and Grant Williams

16    (FILED UNDER SEAL). The documents are bates stamped DEFS0028643-45. The documents

17    were produced by the RJ to the Sun on October 20, 2020.

18             4.     Attached as Exhibit 4 to the Motion is a true and correct copy of an e-mail

19    communication dated October 30, 2015, between Russel Pergament and Patrick Dumont, bates

20    stamped DEFS0018959-60 (FILED UNDER SEAL). The document was produced by the RJ to the

21    Sun on October 20, 2020.

22             5.     Attached as Exhibit 5 to the Motion is a true and correct copy of an e-mail

23    communication dated October 23, 2015, between Michael Schroeder and Patrick Dumont, bates

24    stamped DEFS0018912 (FILED UNDER SEAL). The document was produced by the RJ to the

25    Sun on October 20, 2020.

26    ///

27    ///

28


      112912467.1
     Case 2:19-cv-01667-GMN-BNW Document 241-1 Filed 11/25/20 Page 3 of 3



 1             I declare under penalty of perjury under the laws of the United States of America that the
 2    foregoing is true and correct.
 3             Executed this 25th day of November 2020, in Phoenix, Arizona.
 4

 5
                                                            ____________________________________
 6
                                                            MARLA J. HUDGENS
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                    -2-


      112912467.1
